Almand, Chief Justice.
William H. James filed his petition for a writ of habeas corpus in Tattnall Superior Court seeking his release from the custody of S. Lamont Smith, Warden of Georgia State Prison. After a hearing, the writ was denied. This appeal is from the order of denial.
The record shows that James was tried under an indictment in Fulton County Superior Court, charging him with the offense of murder and assault with intent to murder. He was found guilty and a life sentence was imposed. On appeal, his conviction was set aside and a new trial was granted (223 Ga. 677). Thereafter, he entered a plea of guilty to the offense of voluntary manslaughter and assault with intent to murder. He was sentenced to a term of 20 years, to serve 14 years with the balance probated; and 10 years to run concurrently with the 20-year sentence.
In his petition for the writ of habeas corpus he asserted that his detention was illegal because: (a) he was arrested without a warrant; (b) he was incarcerated for 22 hours by the Atlanta Police Department without food or water; (c) he was forced to appear in a line-up against his will, and over his protest; (d) he was subjected to a commitment hearing without the benefit of counsel; (e) his initial trial was unfair for stated reasons; and (f) his pleas of guilty to the lesser offenses were coerced and involuntary.
The record shows that he was represented by counsel on his initial trial and when he pled guilty to the lesser offenses.
The trial judge in his findings of fact and conclusions of law *164found that none of petitioner’s constitutional rights and been violated and that he is now serving legal sentences. Held:
Submitted December 14, 1970
Decided January 8, 1971.
William H. James, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Marion 0. Gordon, Courtney Wilder Stanton, Assistant Attorneys General, for appellee.
After reviewing the record, we find no error.

Judgment affirmed.


All the Justices concur.